Mr. Justice Dibell delivered the opinion of the court. In an action for libel brought by George L. Marion against the Courier Publishing Company, plaintiff filed a second amended declaration, which will hereinafter be called the declaration, defendant demurred thereto, the demurrer was sustained, plaintiff stood by the declaration, defendant had judgment for costs, and plaintiff appeals. The declaration alleged that. plaintiff was a resident of' the city of Elgin, a lawfully licensed and practising physician and surgeon, of much practice, in good standing, and deservedly held of good ability, skill, credit, reputation and standing in his profession, by his neighbors and by those with whom he had dealings as such physician and surgeon; that defendant was editor and proprietor of a newspaper called the Elgin Daily Courier, printed and published daily by defendant in said city; that on and for many days before-February 5, 1904, plaintiff as such physician and surgeon had been carefully and properly treating and caring for Eugene Dwyer for an injury sustained by him; that defendant, knowing the premises and maliciously intending to injure and destroy plaintiff’s good name, reputation, credit,, business and professional practice, and to cause him to become a physician and surgeon of no good name, reputation, occupation, and practice, did, on February 5, 1904, compose and publish in said newspaper certain false, scandalous,, malicious, defamatory and libelous matters of and concerning the plaintiff, and his said business, practice and occupation. The article is then set out with innuendoes. The purport of the article is that plaintiff and other physicians were treating a boy named Eugene Dwyer in a hospital for a serious injury to his leg; that it was agreed by the physicians that the boy’s leg must be encased in a wooden cast of a special make; that plaintiff was the only physician in that town who owned such a cast; that he permitted its use and it was .applied to Dwyer’s leg; that Thomas Dwyer, father of the patient, and plaintiff got into an altercation as to-whether Dr. Pelton or Dr. Brown was the family physician ; that Thomas Dwyer discharged plaintiff on the spot; that after the other physicians had left the hospital plaintiff called and requested the nurses to string the patient on a harness while plaintiff removed the cast; that the nurses refused to permit plaintiff to take off the cast, but that they took it off and delivered it to plaintiff; that if the patient had died that night, plaintiff would have been compelled to face a serious charge; that another cast was- made to order and at noon next day another physician had encased the injured leg; that despite the treatment the boy had received he managed to pull through, and his parents believe he will recover; that since the accident Thomas Dwyer and plaintiff have had hot words as to who would administer treatment; that plaintiff was present when the boy "was injured and accompanied him to the hospital; that plaintiff insisted on earing for him; that it is customary among the profession to permit the physician first on the ground to care for the patient till those in authority are consulted; and if a family physician is named it is the duty of the first physician to withdraw unless retained, and then to vrork in connection with the family physician. Most of the innuendoes are warranted by the language used. The innuendoes in the second and third counts that defendant intended to charge that plaintiff was a physician and surgeon of no ability, capacity, and skill, and did not know enough and was not competent to remove said cast, and therefore was not permitted to remove it, we think were not warranted by the words. Possibly one or two other innuendoes are subject to the same criticism. But the article means that plaintiff became angry and required the removal of his cast from the boy’s leg; that it was not proper and skillful treatment of the patient to remove the cast at that time, but on the contrary that it was perilous to the patient and might have caused his death, and if the patient had died that night, plaintiff would have been compelled to answer a serious charge. The apparent meaning is that plaintiff would have been compelled to answer the-charge of causing the boy’s death. The article plainly charges plaintiff with unprofessional conduct in his treatment of the case. Where such a charge is made against a professional or business man, about his conduct of his profession or business, the words are actionable without allegation or proof of special damage. Nelson v. Borchenius, 52 Ill., 236; Clifford v. Cochrane, 10 Ill. App., 570; McDonald v. Lord, 27 Ill. App., 111; Gerald v. Inter Ocean Publishing Co., 90 Ill. App., 205. At the close of the declaration it is charged that by means of the committing of such .grievances by defendant, plaintiff has been injured in his good name, credit, reputation, business, profession, practice and occupation as such physician and surgeon, and brought into public scandal and disgrace, and has been shunned and avoided by divers persons, etc. The precedents authorize such a statement of general damage at the end of all the counts, applicable to each. 2 Chitty on Pleading, 625 to 631. The article and the innuendoes properly framed state a cause •of action. Defendant’s argument is to some extent based upon the supposed truth of part of the article; but the declaration charges that the article is false, and the demurrer admits that allegation. The judgment is reversed and the cause remanded for ■further proceedings in conformity with this opinion. Reversed and remanded.